Grant, J.
{after stating the facts). Did the defendants, as -warehousemen, have a lien upon the goods for the first storage ? is the only question presented. Plaintiff’s counsel contends that, by surrendering the goods without payment, the lien was waived. The defendants’ counsel contend that under the statute (2 Comp. Laws, § 5031) they had a general lien for all charges against the goods. The statute reads as follows:
“ Every warehouseman shall have a lien on all goods, wares, merchandise, and other personal property deposited and stored with him, for his storage charges, and for all moneys advanced by him for cartage, labor, insurance, weighing, coopering, and other necessary expenses to or on such property; and such lien shall extend to and include all legal demands for storage and expenses paid as above, which he may have against the owner of said propperty; and it shall be lawful for him to detain said property until such money is paid.”
Our statute was copied substantially from that of New York. Under the well-established rule, the construction placed upon the statute by the courts of that State will be followed by the courts of this State. The New York courts have decided that the lien is general, and attaches to any goods in the possession of the warehouseman to secure payment for all his charges. Stallman v. Kimberly, 53 Hun (N. Y.), 531, approved by the New York court of appeals in 121 N. Y. 393.
Judgment affirmed.
. Moore, C. J., and McAlvay, Blair, and Hooker, JJ., concurred.